UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-4454


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JUAN CARLOS WILLIS,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:12-cr-00623-PJM-2)


Submitted:   August 1, 2016                 Decided:   August 11, 2016


Before DUNCAN, WYNN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Brian K. McDaniel, MCDANIEL LAW GROUP, PLLC, Washington, D.C.,
for Appellant. Rod J. Rosenstein, United States Attorney, Sujit
Raman, Chief of Appeals, Leslie Caldwell, Assistant Attorney
General, Sung-Hee Sun, Deputy Assistant Attorney General,
James I.   Pearce,   UNITED   STATES  DEPARTMENT  OF   JUSTICE,
Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Juan Carlos Willis appeals his convictions for conspiracy

to commit wire fraud, in violation of 18 U.S.C. § 1349 (2012),

and    aggravated         identity        theft,       in       violation         of     18    U.S.C.

§ 1028A(a)(1)           (2012).         On    appeal,           Willis      alleges          that   the

district court abused its discretion by denying his motion to

withdraw       his      guilty     plea,         and       alleges       that          the    court’s

statements         at      the     plea         hearing           amounted         to         improper

participation in plea negotiations.                        We affirm.

      We   review        the     district        court’s         denial      of    a     motion      to

withdraw       a    guilty       plea     for     abuse         of    discretion.               United

States v. Nicholson, 676 F.3d 376, 383 (4th Cir. 2012).                                             “A

district       court      abuses        its     discretion           when    it        acts    in    an

arbitrary            manner,         when             it         fails            to          consider

judicially-recognized factors limiting its discretion, or when

it    relies       on    erroneous        factual          or    legal      premises.”              Id.

Although there is “no absolute right to withdraw a guilty plea,”

courts may permit it where “the defendant can show a fair and

just reason for requesting the withdrawal.”                            Id. at 383-84.

      “The most important consideration in resolving a motion to

withdraw a guilty plea is an evaluation of the Rule 11 colloquy

at which the guilty plea was accepted.                            Thus, . . . the inquiry

is ordinarily confined to whether the underlying plea was both

counseled      and       voluntary.”            Id.         In       determining         whether     a

                                                 2
defendant has established a fair and just reason for withdrawing

the plea, courts should consider the six factors identified in

United States v. Moore, 931 F.2d 245, 248 (4th Cir. 1991).

       In reviewing the district court’s denial of Willis’ motion,

we note that the court conducted a thorough and appropriate plea

colloquy and confirmed multiple times that Willis was knowingly

and    voluntarily        pleading    guilty.         Consequently,      “there     is   a

strong presumption that [Willis’] plea is valid and binding.”

Nicholson, 676 F.3d   at   384.         Moreover,    the    district     court

reliably applied the Moore factors to the facts of this case.

We therefore cannot conclude that the district court abused its

discretion      in    denying     Willis’      motion    to    withdraw     his    guilty

plea.

       As to Willis’ second argument, although Willis attempted to

withdraw his guilty plea, he did not assert in the district

court    any    issue      related    to     the    court’s    involvement     in    plea

negotiations;         we     therefore        review     the      district        court’s

participation        in    the   process      for    plain     error   only.       United

States v. Davila, 133 S. Ct. 2139, 2150 (2013).

       “To prevail on a claim of plain error, [an appellant] must

demonstrate not only that the district court plainly erred, but

also that this error affected his substantial rights.”                             United

States v. Sanya, 774 F.3d 812, 816 (4th Cir. 2014).                               “In the

Rule    11     context,      [appellant]       must    demonstrate      a   reasonable

                                              3
probability that, but for the error, he would not have pleaded

guilty.”     Id. (internal quotation marks omitted).                   Even if a

plain error occurred, we will not correct the error unless it

“seriously       affect[s]    the     fairness,       integrity        or     public

reputation of judicial proceedings.”          Id.

      We conclude that Willis has failed to establish plain error

in   the   district     court’s   statement    during    the    plea        hearing.

First, the court’s disputed comment was not coercive.                        It was

made well into the plea hearing, after Willis stated that he

wished to plead guilty and had admitted to the factual basis set

forth by the Government, while the court was considering whether

it could accept Willis’ guilty plea.            After Willis hesitated in

admitting his guilt, the court emphasized that “the facts that

have been recited” by the Government and agreed to by Willis “do

constitute the crimes” charged.            The court was not stating that

Willis was in fact guilty, but was merely informing Willis that

the facts he had admitted were sufficient to establish guilt for

the crimes charged.

      The court’s comment “occurred during the district judge's

attempts to ensure that [Willis] was knowingly and voluntarily

entering into the agreement, which the judge, of course, was

required    to   do,”    militating   against     a   finding     of    coercion.

United States v. Cannady, 283 F.3d 641, 645-46 (4th Cir. 2002).

Furthermore, the court did not suggest that Willis “should plead

                                       4
guilty or otherwise advocate[] a particular course of action.”

Id. at 645.

       The court did not “intimate that a plea” was in Willis’

best    interests    or      suggest       that   Willis   would       receive    a   more

favorable sentence in exchange for pleading guilty.                           Sanya, 774
F.3d    at   816.      Nor     did    the    court    comment     on    the    perceived

strength of the Government’s case or state that it believed the

Government would actually be able to prove at trial the factual

basis    that   it     had     set    forth.       Rather,      the    district       court

attempted to resolve the inconsistent positions taken by Willis

when    he    agreed      with       the    factual     basis     provided       by    the

Government, but hesitated to state that he was guilty of the

crimes charged.

       Because the single, isolated comment occurred toward the

end of the plea hearing, after Willis had accepted the plea

agreement, conceded to a factual basis, and professed his desire

to   plead   guilty,      no     error      occurred.      See    United      States    v.

Braxton, 784 F.3d 240, 243-44 (4th Cir. 2015) (noting that error

occurred because “[t]his is not a case involving a single or

even a few brief remarks by the court, or comment made only

after a plea agreement already has been reached.”).

       Accordingly, we affirm Willis’ convictions.                         We dispense

with oral argument because the facts and legal contentions are



                                              5
adequately   presented   in   the   materials   before   this   court   and

argument would not aid the decisional process.

                                                                 AFFIRMED




                                     6